FILED

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BYRON SENTRAL DRUMMOND,

Petitioner,

)
)
)
)
V. ) Civil Action No.1:19-cv-03830 (UNA)
)
PHIL MORGAN, et al., )

)

)

Respondents.

MEMORANDUM OPINION

This matter is before the court on its initial review of petitioner’s pro se petition for writ of
habeas corpus and application for leave to proceed in forma pauperis. Petitioner is a state prisoner
designated to Maryland Correctional Institution, located in Jessup, Maryland. Per the petition, he
was convicted in Caroline County, Maryland on May 14, 2015. See State of Maryland v.
Drummond, No. 05-K-14-010352 (filed Jul. 18, 2014).

Petitioner challenges his conviction, alleging: (1) violation of his right speedy trial, (2)
denial of pre-trial publicity, and (3) and ineffective assistance of trial counsel. Federal court review
of state convictions is available under 28 U.S.C. § 2254 only after the exhaustion of available state
remedies. 28 U.S.C. § 2254(b)(1). Thereafter, “an application for a writ of habeas corpus [ ] made
by a person in custody under the judgment and sentence of a State court... may be filed in the
district court for the district wherein such person is in custody or in the district court for the district
within which the State court was held which convicted and sentenced [petitioner] and each of such
district courts shall have concurrent jurisdiction to entertain the application.” 28 U.S.C. § 2241(d).

Petitioner was convicted and sentenced in Maryland and is in the custody of the Maryland
Department of Public Safety and Correctional Services. Therefore, this court lacks jurisdiction
over this matter,
For the foregoing reasons, this action will be dismissed. A separate order accompanies this

memorandum opinion.

 

Date: \|2] 2»

 
